IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 403 EAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
MICHAEL SANFORD,              :
                              :
              Petitioner      :


                                    ORDER


PER CURIAM

      AND NOW, this 19th day of November, 2014, The Request that the

Commonwealth's Informal Answer be Quashed and Vacated and the Petition for

Allowance of Appeal are hereby DENIED.